If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 11, 2021
               Plaintiff-Appellee,

v                                                                    No. 350616
                                                                     Wayne Circuit Court
LAMAR LORENZO MCKAY,                                                 LC No. 19-001723-01-FC

               Defendant-Appellant.


Before: FORT HOOD, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

         Defendant appeals as of right his jury trial convictions of first-degree murder, MCL
750.316(a); possession of a firearm by a convicted felon (felon-in-possession), MCL 750.224f;
and two counts of possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b(1). Defendant was sentenced, as a fourth-offense habitual offender, MCL 769.12,
to life in prison without the opportunity for parole for his first-degree murder conviction, 2 to 20
years’ imprisonment for felon-in-possession, and two years’ imprisonment for his felony-firearm
convictions. On appeal, defendant argues that there was insufficient evidence to sustain his first-
degree murder conviction, and that he was denied the effective assistance of counsel. We disagree
and affirm.

                                 I. FACTUAL BACKGROUND

        This case arises from a shooting incident that resulted in the death of the victim. Edward
Fuller was at a house with defendant and two other men. A few hours before the incident, Fuller
heard defendant talking about the victim, stating “[h]e wasn’t taking no more a** whoopings from
[the victim].” Defendant indicated that the victim owed him money, and that defendant had tried
calling the victim that day, presumably to collect the money owed, but the victim did not answer
his phone. That evening, while Fuller was in one of the back bedrooms of the house and defendant
was in the kitchen, Fuller heard the doorbell ring followed by a loud boom.

        Fuller went to the front door and saw defendant, with a shotgun in his hand, chasing the
victim toward the victim’s vehicle that was parked near the street. Fuller followed defendant and
the victim out to the street. Fuller then witnessed defendant shoot the victim as the victim ran


                                                -1-
away, at close range, causing the victim to fall down onto the street. Defendant threw the shotgun
on the ground, but when Fuller started to approach defendant, defendant picked the shotgun back
up and pointed it at Fuller, causing Fuller to run back to the house. As Fuller ran, he saw defendant
hit the victim with the butt of the shotgun and then search the victim’s pocket. Inside the house,
Fuller locked the door and called the police.

         When the police arrived, Detroit Police Officer Joevarka Tyus witnessed the victim’s body
lying on the ground with multiple gunshot wounds and one of his pant pockets turned out. The
officers recovered a handle from a shotgun near the victim’s body, which was found to contain the
DNA of both defendant and Fuller. Detroit Police Officer Eric Smith saw footprints in the snow
in the rear of the house. Following the footprints, Officer Smith found a cap to a shotgun magazine
tube, a wooden foregrip from a shotgun, a 12-gauge shotgun shell, and some of the victim’s
personal belongings in the snow. These items were not tested for DNA evidence because they
were covered in snow and wet and, as a result, purportedly had no evidentiary value. Detroit Police
Sergeant Steven Ford obtained video surveillance from the night of the incident from two nearby
locations. One of the videos showed a “young man walking down the street with the gun” about
the time of the incident.

       Defendant was ultimately arrested, charged, and convicted as noted above. He now
appeals.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues there was insufficient evidence to support his first-degree murder
conviction. We disagree.

        “A challenge to the sufficiency of the evidence in a jury trial is reviewed de novo, viewing
the evidence in the light most favorable to the prosecution, to determine whether the trier of fact
could have found that the essential elements of the crime were proved beyond a reasonable doubt.”
People v Gaines, 306 Mich App 289, 296; 856 NW2d 222 (2014). This Court “must defer to the
fact-finder by drawing all reasonable inferences and resolving credibility conflicts in support of
the jury verdict.” People v Schumacher, 276 Mich App 165, 167; 740 NW2d 534 (2007).
Likewise, the trial court’s decision regarding a motion for a directed verdict is reviewed de novo,
except that the trial court only considers evidence presented up to the time of the motion. People
v Powell, 278 Mich App 318, 320 n 1; 750 NW2d 607 (2008).

        “Due process requires that the evidence show guilt beyond a reasonable doubt in order to
sustain a conviction.” People v Unger, 278 Mich App 210, 222; 749 NW2d 272 (2008). To
establish first-degree murder, “the prosecution must establish beyond a reasonable doubt a
‘[m]urder perpetrated by means of poison, lying in wait, or any other willful, deliberate, and
premeditated killing.’ ” People v Oros, 502 Mich 229, 240; 917 NW2d 559 (2018), quoting MCL
750.316(1)(a). The essential elements required to prove first-degree murder are: “(1) the
intentional killing of a human (2) with premeditation and deliberation.” Id. (quotation marks and
citation omitted). “First-degree premeditated murder is only distinguished from second-degree
murder by the element of premeditation.” People v Walker, 330 Mich App 378, 383; 948 NW2d
122 (2019). “[T]o premeditate is to think about beforehand; to deliberate is to measure and



                                                -2-
evaluate the major facets of a choice or problem.” Oros, 502 Mich at 240 (quotation marks and
citation omitted).

        “Premeditation may be established through evidence of (1) the prior relationship of the
parties, (2) the defendant’s actions before the killing, (3) the circumstances of the killing itself,
and (4) the defendant’s conduct after the homicide.” Walker, 330 Mich App at 384 (quotation
marks and citation omitted). “Premeditation cannot be found where a defendant acts on a sudden
impulse[,]” but “may be established by circumstantial evidence tending to show that a defendant
had an opportunity to think about, evaluate, or take a second look at their actions.” Id. at 383
(quotation marks and citations omitted). “That is, some time span between the initial homicidal
intent and ultimate action is necessary to establish premeditation and deliberation, but it is within
the province of the fact-finder to determine whether there was sufficient time for a reasonable
person to subject his or her action to a second look.” Oros, 502 Mich at 242. In addition, “[b]y
the weight of authority the deliberation essential to establish murder in the first degree need not
have existed for any particular length of time before the killing.” Id. at 243 (quotation marks and
citation omitted).

       Defendant argues the prosecution failed to provide sufficient evidence for his first-degree
murder conviction because there was no evidence of premeditation or deliberation. To support his
argument, defendant points to the instantaneous shooting of the victim after defendant rang the
doorbell, and the lack of any serious altercation between defendant and the victim. We disagree.

         The evidence showed that defendant and the victim had a preexisting relationship wherein
the victim purportedly owed money to defendant. On the day of the incident, evidence suggests
that defendant tried calling the victim several times to collect money from the victim, stating he
would take “no more a** whoopings from [the victim].” Shortly thereafter, the victim rang the
doorbell and was immediately shot by defendant. Defendant suggests that shooting the victim
after the victim rang the doorbell was not premediated because it was an instantaneous action.
This argument is confusing. There is no indication that defendant acted “on a sudden impulse,”
nor is there any evidence that defendant was triggered by any immediate or imminent fear of the
victim. See Walker, 330 Mich App at 383 (quotation marks and citation omitted). Moreover, the
argument completely ignores the fact that defendant chose to chase the victim into the street and
fire his shotgun at the victim a second time. Even assuming arguendo that the first shot lacked
the requisite intent, defendant had ample time between the first and second shots to evaluate his
actions.

         Defendant also suggests that premeditation and deliberation were not established because
of Fuller’s lack of credibility. Specifically, Fuller admitted that on the day of the incident he had
taken illegal drugs, including crack and heroin, although he did not believe it affected his ability
to perceive or his memory of the incident. While a witness’s use of drugs on the day of the offense
is relevant to his ability to perceive and recall the events that transpired and his credibility, People
v Hill, 282 Mich App 538, 541; 766 NW2d 17 (2009), vacated in part 485 Mich 912 (2009), Fuller
has consistently stated that defendant shot the victim and his recollection of the incident has not
substantially varied. Further, as has long been recognized “[q]uestions regarding the weight of the
evidence and credibility of witnesses are for the jury, and this Court must not interfere with that
role even when reviewing the sufficiency of the evidence.” People v Carll, 322 Mich App 690,
696; 915 NW2d 387 (2018). Because the jury chose to resolve the allegedly conflicting evidence


                                                  -3-
in favor of the prosecution, we conclude the jury found Fuller to be a credible witness for purposes
of determining whether defendant engaged in premeditation and deliberation to murder the victim.1

        With all of the above in mind, we conclude that sufficient evidence was presented to
establish defendant’s guilt.

                        III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant next argues that he was denied effective assistance of counsel because his
counsel failed to refer defendant for a mental status evaluation, failed to present evidence of the
victim’s criminal record at trial, and failed to have all of the items recovered by the police tested
for DNA evidence. We disagree.

         A claim of ineffective assistance of counsel must be raised below in a motion for a new
trial or an evidentiary hearing under People v Ginther, 390 Mich 436, 443; 212 NW2d 922 (1973).
People v Snider, 239 Mich App 393, 423; 608 NW2d 502 (2000). Defendant first raised the issue
of ineffective assistance of counsel in his brief on appeal. The issue is therefore unpreserved.
Generally, the determination of whether a defendant has been deprived of the effective assistance
of counsel presents a mixed question of fact and law. People v LeBlanc, 465 Mich 575, 579; 640
NW2d 246 (2002). The trial court’s factual findings are reviewed for clear error, while its
constitutional determinations are reviewed de novo. Id. Because defendant’s claim of ineffective
assistance of counsel is unpreserved, this Court’s “review is limited to errors apparent on the
record.” Unger, 278 Mich App at 253.

        To establish ineffective assistance of counsel, defendant must show that counsel’s
performance fell below an objective standard of reasonableness, and that the representation so
prejudiced defendant that he was denied the right to a fair trial. People v Pickens, 446 Mich 298,
338; 521 NW2d 797 (1994). To establish prejudice, defendant must show a reasonable probability
that, but for counsel’s error, the result of the proceeding would have been different. People v
Johnson, 451 Mich 115, 124; 545 NW2d 637 (1996). Defendant must overcome the strong
presumption that counsel’s actions constituted sound trial strategy under the circumstances.
People v Toma, 462 Mich 281, 302; 613 NW2d 694 (2000). Additionally, effective assistance of
counsel is presumed and defendant bears a heavy burden to prove otherwise. People v Rockey,
237 Mich App 74, 76; 601 NW2d 887 (1999).

        Defendant first argues that trial counsel failed to refer defendant for a mental status
evaluation, denying defendant the opportunity to present a complete defense at trial. The decision
to pursue a particular defense is a matter of trial strategy, and trial counsel is not required to concoct
a defense when none exists. People v Buie, 298 Mich App 50, 66; 825 NW2d 361 (2012). “The
role of defense counsel is to choose the best defense for the defendant under the circumstances.”
Pickens, 446 Mich at 325. Defendant has not provided any evidence demonstrating that trial
counsel should have pursued a mental status evaluation to assert some type of mental illness



1
 We also note that defendant’s flight from the scene supports “an inference of consciousness of
guilt[.]” Unger, 278 Mich App at 226.


                                                   -4-
defense. In fact, defendant has not presented any evidence that he has any history of mental illness
at all. Instead, defendant merely concludes that, on the basis of his having acted “out of rage or
anger,” a mental status evaluation was necessary. This is inadequate. There is no evidence in the
record that a mental evaluation would have shown that defendant was legally insane or otherwise
less culpable for the victim’s murder. As a result, defendant cannot show that his trial counsel’s
failure to procure a mental status evaluation was erroneous in the first instance, let alone that it
denied defendant a fair trial.

        Next, defendant briefly argues that trial counsel failed to present evidence of the victim’s
criminal record at trial despite having knowledge of evidence that suggested defendant’s
aggressive actions were in response to his fear of the victim’s violent tendencies. To support his
argument, defendant points to his statement to Fuller, on the day of the incident, that defendant
“wasn’t taking no more a** whoopings from [the victim].” However, defendant has provided
minimal information concerning the victim’s purported violent criminal record to support
defendant’s self-defense argument.2 “An appellant may not merely announce his position and
leave it to this Court to discover and rationalize the basis for his claims, nor may he give only
cursory treatment with little or no citation of supporting authority.” People v Kelly, 231 Mich App
627, 640-641; 588 NW2d 480 (1998). Defendant’s failure to provide any analysis or authority in
support of his self-defense claim renders it abandoned. People v Harris, 261 Mich App 44, 50;
680 NW2d 17 (2004).3



2
  Defendant notes that the victim previously pleaded guilty in another case to careless discharge
of a firearm causing injury or death, and that the victim is thus “no stranger to violence.” The crime
to which defendant refers is proscribed by MCL 752.861, which provides in relevant part:
       Any person who, because of carelessness, recklessness or negligence, but not
       willfully or wantonly, shall cause or allow any firearm under his immediate control,
       to be discharged so as to kill or injure another person, shall be guilty of a
       misdemeanor . . . .

Defendant fails to explain how a guilty plea to the crime proscribed by MCL 752.861 in another
case supports the notion that defendant was acting in self-defense in this case.
3
  We also note that this issue lacks merit because evidence of the victim’s criminal record would
not have been admissible at trial. A defendant may present evidence that a victim had a trait of
character for aggression when self-defense is an issue in a charge involving homicide. MRE
404(a)(2). However, “the character of the victim may not be shown by specific instances of
conduct unless those instances are independently admissible to show some matter apart from
character as circumstantial evidence of the conduct of the victim on a particular occasion.” People
v Harris, 458 Mich 310, 319; 583 NW2d 680 (1998). As a result, a defendant cannot “use specific
instances to show that the victim was the aggressor since the aggressive character of the victim is
not an essential element of the defense of self-defense[.]” Id.
       Moreover, even if the victim’s aggressive character was essential to defendant’s self-
defense claim, the record shows that defendant was the initial aggressor. To assert a self-defense



                                                 -5-
         Defendant lastly argues that trial counsel failed to have all of the items recovered by the
police tested for DNA evidence. During their investigation, the police recovered multiple pieces
of a shotgun near scene. However, because of the winter conditions, it was opined that the snow
destroyed any potential evidentiary value on all but one of the pieces, i.e., the shotgun handle,
which was tested and revealed defendant’s DNA was present. In addition to defense counsel’s
belief that the items did not have evidentiary value, defense counsel might also have strategically
declined to have the items tested for fear that they would have revealed further inculpatory DNA
evidence. See People v Bass, 317 Mich App 241, 278; 893 NW2d 140 (2016) (noting that we do
not substitute our judgment for that of counsel on matters of trial strategy). After all, defendant’s
DNA was found on one of the shotgun pieces and there was eyewitness testimony of defendant
shooting the victim, and video surveillance showed defendant walking to the area where the other
items were discovered. Likewise, Fuller’s testimony created a reasonable risk that only
defendant’s DNA would have been found on the other items, i.e., the magazine cap and shotgun
shell.4 As a result, additional DNA evidence incriminating defendant would have made it difficult
for trial counsel to minimize the damaging effect of that evidence. On that basis, we conclude that
defendant has not overcome the presumption that trial counsel made a strategic decision not to
request DNA testing of all of the items collected by the police. We further note that, in light of
the overwhelming evidence, defendant has failed to demonstrate any prejudice related to his
ineffective-assistance-of-counsel claim.

       Affirmed.



                                                              /s/ Karen M. Fort Hood
                                                              /s/ Michael F. Gadola
                                                              /s/ Anica Letica




claim, a defendant must raise the issue and admit that he acted intentionally, but that his actions
were justified under the circumstances. People v Guajardo, 300 Mich App 26, 43; 832 NW2d 409
(2013). An individual may use deadly force against another individual anywhere he has the legal
right to be with no duty to retreat if “[t]he individual honestly and reasonably believes that the use
of deadly force is necessary to prevent the imminent death of or imminent great bodily harm to
himself or herself or of another individual.” MCL 780.972(1). However, “a defendant does not
act in justifiable self-defense when he or she uses excessive force or when the defendant is the
initial aggressor.” Guajardo, 300 Mich App at 35. Defendant has not presented any evidence to
suggest he was not the initial aggressor. In fact, the evidence at trial established that defendant
shot the victim the moment the victim rang the doorbell, chased down the fleeing victim, and shot
the victim again as he attempted to reach his vehicle.
4
  Fuller admitted to touching the shotgun itself approximately one month before the incident, but
there was otherwise no indication that he would have touched any of the other items.


                                                 -6-